 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PRICE SIMMS HOLDINGS, LLC, et al.,               No. 2:18-cv-1851-WBS-KJN
12                       Plaintiffs,                  ORDER
13            v.                                      (ECF Nos. 130, 140, 141)
14   CANDLE3, LLC,
15                       Defendant.
16

17            On April 6, 2020, the magistrate judge filed findings and recommendations (ECF No.

18   140), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. No objections were

20   filed. Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

21   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

23   1983).

24            The court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the findings and recommendations in full.

26            Accordingly, IT IS HEREBY ORDERED that:

27      1. The findings and recommendations (ECF No. 140) are ADOPTED IN FULL;

28      2. Plaintiffs’ Motion for Default Judgment (ECF No. 130) is GRANTED;
                                                      1
 1      3. Plaintiffs are awarded final judgment in the amount of $3,340,256; and

 2      4. Candle3’s counterclaims (ECF No. 59) are DISMISSED WITH PREJUDICE pursuant to

 3         Federal Rule of Civil Procedure 41(b) for failure to prosecute.

 4   Dated: April 27, 2021

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
